   Case 4:16-cr-40030-JPG Document 305 Filed 04/01/21 Page 1 of 1 Page ID #836




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF AMERICA,

                  Plaintiff,

          v.                                                 Case No. 16-cr-40030-JPG-004

  BRADLEY M.D. MILLER,

                  Defendant.

                                    MEMORANDUM AND ORDER
       This matter comes before the Court on the defendant’s March 7, 2021, letter to the Court
seeking a change to the statutory citations contained in his criminal judgment (Doc. 302). The Court
construes the motion as a motion to correct a clerical error pursuant to Federal Rule of Criminal
Procedure 36. Rule 36 states, “After giving any notice it considers appropriate, the court may at any
time correct a clerical error in a judgment, order, or other part of the record, or correct an error in the
record arising from oversight or omission.”
       Miller contends that his judgment erroneously contains a reference to 21 U.S.C. §§ 841(a)(1)
and 841(b)(1)(C) as his offenses of conviction. He believes that § 841(b)(1)(C) indicates his crime
resulted in death and that such a finding is preventing him from taking advantage of a benefit under the
First Step Act of 2018.
       The Court DENIES the motion (Doc. 302). The judgment properly includes citations to 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(C) because Miller was convicted under 21 U.S.C. § 846 of
conspiring to violate § 841(a)(1), and the punishment for that crime based on the type and amount of
drugs charged is set forth in § 841(b)(1)(C). None of the aforementioned citations means that Miller’s
crime resulted in a death.
IT IS SO ORDERED.
DATED: April 1, 2021

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE
